Title: Daniel Call to Thomas Jefferson, 18 May 1820
From: Call, Daniel
To: Jefferson, Thomas


					
						Dear Sir,
						
							Richmond
							May 18th 1820
						
					
					Your favor of the 13th Inst came to hand this morning, and was perfectly satisfactory; but thinking that it would be more agreeable to you that Mr Gibson should be spoken to concerning the payment by him, application was made at his counting room, and his books were found to correspond with your narrative—I return the inclosures as requested; and thank you for your prompt and polite attention to my letter—Please accept assurance of my very high esteem and respect—
					
						
							Dan Call
						
					
				